Exhibit 10.2

CONFIDENTIAL TREATMENT

CONFIDENTIAL

AMENDMENT 1

To

STANDARD MANUFACTURING AGREEMENT

Between

Teradyne Inc.

And

Solectron Corporation

Solectron (Suzhou) Technology Co., Ltd (“SLR Suzhou”), a PRC corporation whose
principal place of business is located at 9 Suqian Road, Suzhou Industrial Park,
Jiangsu, China 215021, and Teradyne Kabushiki Kaisha, (“TKK”), a Japanese
corporation whose principal place of business is located at 1-5-4 Higashiyama,
Meguro-ku, Tokyo, Japan agree that the process of Excess inventory Disposition
as follows:

 

1.0 Effect of Amendment

 

1.1. Except as expressly set forth herein, the terms and conditions of the
Standard Manufacturing Agreement entered into between Solectron Corporation and
Teradyne Inc. on November 24, 2003 (the “Master Agreement”) shall apply and
govern the relationship between SLR Suzhou and TKK. This Amendment commence on
the effective date when signed by both parties, and shall continue for an
initial term of two (2) years. It is the intent of both parties to automatically
renew this Amendment for successive one (1) year increments unless either party
requests in writing, at least thirty (30) days prior to the anniversary date,
that this Amendment is to be renegotiated.

 

1.2. Except as otherwise defined in this Amendment, all words with initial
capitalized letters have the meaning ascribed to them in the Master Agreement.

 

1.3. Except as specifically modified by the terms of this Amendment, all other
terms and conditions of the Master Agreement shall remain in full force and
effect. Unless otherwise stated in this Amendment, it is agreed that the terms
and conditions of this Amendment shall be subject and subordinate to the Master
Agreement, and the terms and conditions of the Master Agreement are incorporated
herein by reference.

 

2.0 Deposit to the balance of Excess Material

 

2.1. Parties agree that the balance of Excess Material as at December 21, 2006
is [     ]*. SLR Suzhou shall issue an invoice to TKK with breakdown itemizing
Excess Materials parts.

* - Confidential Treatment Requested. Omitted portions filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

2.2. TKK will review the breakdown and shall deposit money with SLR Suzhou for
the value of the invoice.

 

3.0 Process of Excess Materials Disposition

 

3.1. In the first week of every Fiscal Month of SLR Suzhou, SLR Suzhou will
provide Excess Materials inventory level as at the end of the prior month, with
break-down itemizing Excess Materials parts to the TKK representative designated
by TKK. The TKK representative will review the result and give an approval to
SLR Suzhou.

 

3.2. In the event current month Excess Materials balance has increased from the
previous month, SLR Suzhou shall issue a Debit Note in US$ to TKK (Attn:
Accounting Manager), pursuant to which TKK shall reimburse SLR Suzhou payment
for settlement of the Debit Note in full.

 

3.3. In the event current month Excess Materials balance decreases (i.e. SLR
Suzhou has consumed the Excess Material), SLR Suzhou will issue a Credit Note to
TKK (Attn: Accounting Manager), following which TKK will offset the Credit Memo
with the “Account Payable-Trade” balance, and pay the net Account Payable amount
to SLR Suzhou.

 

Agreed:

  SLR Suzhou:   TKK: Solectron Technology   Teradyne Kabushiki Kaisha (Suzhou)
Co. Ltd.   [Stamp of SLR Suzhou]   By:  

 

  By:  

/s/ T. Takezaki

Name:     Name:   Tokio Takezaki Title:     Title:   TKK Controller Date:    
Date:   Jan. 18, 2007

 

2